DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koppehele (US 3,014,234).
Koppehele discloses a cloth clamping chuck (gripping member 13 forms a clamping chuck as claimed) comprising: a pair of clamps (47, 49; Fig. 3) disposed facing each other, and an opening-closing means (71, 73) that moves the pair of clamps relatively closer to or separated from each other, wherein: each of the clamps has, at a leading end, a projecting part that projects toward an opposite clamp of the pair of 

    PNG
    media_image1.png
    479
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    506
    media_image3.png
    Greyscale

With respect to the recitation under 35 U.S.C. 112(f) of “opening-closing means that moves the pair of clamps relatively closer to or separated from each other”, the opening-closing means (71, 73) of Koppehele is equivalent to the structure disclosed by applicant, performing the same function of moving the pair of clamps closer together to adjust the spacing between the clamp jaws (see Fig. 2; col. 3, lines 44-51; col. 4, lines 20-23). 
With respect to the recitation of the device as being a “cloth clamping chuck”, this amounts to the intended use of the claimed device and does not further limit the claimed structure over that of Koppehele. Although Koppehele discloses the use of the clamp for film, it is capable of being used for cloth if desired. 

As to claim 3, the structure of Koppehele meets the limitation “the gap is set to be substantially equal to a thickness of two pieces of cloth to be clamped”; see gap shown in Fig. 2, which is set to be a size to accommodate the beaded edge 23, which appears to be substantially equal to a thickness of two pieces of the web 21 (i.e. the distance between the jaws in Fig. 2 appears to be substantially equal to double the thickness of the web 21, in order to accommodate the extra thickness of the bead, since the beaded edge 23 is thicker than the web 21 itself). It is noted that the cloth does not form a part of the claimed invention, and the use of the clamp to hold a cloth which has a thickness such that two pieces of the cloth fit in the gap is a functional recitation, directed to an intended use of the device. The clamps of Koppehele are capable of being used to hold a double thickness of cloth within the gap spacing. 
Regarding claims 4, 6 and 7, Koppehele discloses at least one clamp of the pair of clamps (47) is provided so as to be able to swing around a swinging axis (pivot 69) extending in a direction orthogonal to both an extension direction that is a direction from the base end toward the leading end of the clamp and a facing direction that is a direction in which the at least one clamp (47) faces the opposite clamp (49) of the pair of clamps (clamp 47 swings about the pivot axis defined by pivot 69; col. 3, lines 44-47 and Figs. 2-3).
.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannegiesser (DE 4330911).
Kannegiesser discloses a cloth clamping chuck (21) comprising: a pair of clamps (23, 24; Fig. 2) disposed facing each other, and an opening-closing means (33, 34, 35; Fig. 2) that moves the pair of clamps relatively closer to or separated from each other (see English language translation submitted with IDS of 10/07/2020, paragraph 7 on page 3 of 6) , wherein: each of the clamps has, at a leading end, a projecting part that projects toward an opposite clamp of the pair of clamps (see “profiled” clamping surfaces described on page 3 of 6, paragraph 9; see Fig. 2); and each of the projecting parts has a surface on a base end side of the pair of clamps that is an inclined surface (the proximal half of the clamp 23,24 forms a “base end side” of the clamp, with the 


    PNG
    media_image4.png
    465
    809
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    489
    807
    media_image5.png
    Greyscale


Regarding claim 2, a gap is formed between the projecting parts in a fully closed position of the pair of clamps 23,24 (the gap accommodates the cloth 10 held between the clamp faces of clamp 21 as seen in Fig. 1). 
As to claim 3, the structure of Kannegiesser meets the limitation “the gap is set to be substantially equal to a thickness of two pieces of cloth to be clamped”, since the size of the gap is adjustable (see Fig. 1 and English language translation page 3 of 6).  It is noted that the cloth does not form a part of the claimed invention, and the use of the clamp to hold a cloth which has a thickness such that two pieces or two layers of a cloth fit in the gap is a functional recitation, directed to an intended use of the device. The clamps of Kannegiesser are capable of functioning as claimed, and are capable of being used to hold a double thickness of cloth within the gap spacing. 
Regarding claims 5 and 8, Kannegiesser discloses a cloth handling apparatus (see Fig. 1) comprising the cloth clamping chuck according to claim 1 and claim 2 (see chuck 21, comprising clamps 23,24) and a moving means that moves the cloth clamping chuck (see apparatus shown in Fig. 1 and described on pages 4-5 of 6, English translation, including means to transport the gripping device 13 as shown in Figs. 1 and 7-9).  With respect to the recitation under 35 U.S.C. 112(f) of “moving .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the clamps shown in the cited references, which have structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732